Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/02/2022 has been entered.

3.	Claims 1, 9-10, 14, 48, 92-101 and 103-109 have been examined.

Grounds of Objection and Rejection Withdrawn
4.	Unless specifically reiterated below, Applicant’s amendment and/or arguments have obviated or rendered moot the grounds of objection and rejection set forth in the previous Office actions mailed 04/04/2022.

Grounds of Rejection Maintained
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 1, 9-10, 14, 92-94, 96, 98-100, 104, 106 and 108 remain/are rejected under 35 U.S.C. 103 as being unpatentable over Kuntz et al. (US 8,765,732, issued July 1, 2014) (of record) in view of Muscat et al. (Clin Cancer Res, July 15, 2016, 22(14): 3560–70).
	Claims 1, 9-10, 14, 92-94, 96, 98-100, 104, 106 and 108 are herein drawn to a method for treating a malignant rhabdoid tumor (MRT), comprising administering to a subject in need thereof: (a) an EZH2 inhibitor, wherein the EZH2 inhibitor is tazemetostat; and (b) histone deacetylase (HDAC) inhibitor panobinostat.
	Kuntz et al. teach a method of treating cancer comprising administering to a subject in need thereof a therapeutically effective amount of compound 44; see entire document, e.g. Table 1, claims 1-19.
The instant specification teaches that tazemetostat is also known as compound A, compound 44, EPZ-6438, and E7438; see [0026] of the published application.
	Formulas (Ig) and (IIa) of Kuntz et al. are the same as the instant claimed Formulas (V) and (Via); see col. 6-7 of Kuntz et al.
	Kuntz et al. do not teach treating a malignant rhabdoid tumor (MRT) using histone deacetylase (HDAC) inhibitor panobinostat.
	However, this deficiency is remedied by Muscat et al.
	Muscat et al. teach a method of treating a malignant rhabdoid tumor (MRT) in a subject comprises administering sustained low-dose HDAC inhibitor panobinostat to the subject; see entire document, e.g. abstract.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the references so as to treat a malignant rhabdoid tumor (MRT) comprising EZH2 inhibitor tazemetostat and HDAC inhibitor panobinostat. One would have been motivated to do so because Kuntz et al. teach a method of treating cancer comprising administering to a subject in need thereof a therapeutically effective amount of compound 44 (tazemetostat); Muscat et al. teach a method of treating a malignant rhabdoid tumor (MRT) in a subject comprises administering sustained low-dose HDAC inhibitor panobinostat to the subject. Thus, one of ordinary skill in the art would have a reasonable expectation of success that by combining the teachings of the references so as to treat a malignant rhabdoid tumor (MRT) comprising EZH2 inhibitor tazemetostat and HDAC inhibitor panobinostat, because it is prima facie obvious to combine two therapeutic agents, each of which is taught by the prior art to be useful for the same purpose, in order to form a combination that is to be used for the very same purpose. The idea of combining the first and second therapeutic agents to form a third flows logically from having the first and second been individually taught in the prior art.  See In re Kerkhoven, 205 USPQ 1069 (CCPA 1980); see M.P.E.P. § 2144.06. In this case, both EZH2 inhibitor tazemetostat and HDAC inhibitor panobinostat are taught by the prior arts for treating cancer.

The Applicant’s arguments:
The present invention possesses superior and unexpected properties, which 
could not have been obvious in view of Kuntz, alone or in combination with Muscat. In Example 3 of the as-filed specification, in vitro studies were performed using a panel of AT/RT cell lines (e.g., BT-12 and CHLA-266) and MRT cell lines (e.g., A-204 and G401). The studies exhibit synergistic/additive interactions between tazemetostat (i.e., a compound of Formula (V)) and entinostat, panobinostat, and/or romidepsin (i.e., the HDAC inhibitors of amended claim 1 and amended claim 14). This synergy could not have been predicted from Kuntz and/or Muscat, alone or in combination.

Response to Arguments
Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
The unexpected result is obtained with tazemetostat.  However, the scope of the claims is broader than tazemetostat (e.g. Formula V). Therefore, the Applicant's argument is not commensurate with the scope of the claims.

8.	Claims 1, 9-10, 14, 92-95, 97, 98-100, 103 and 105, 107 and 109 remain/are rejected under 35 U.S.C. 103 as being unpatentable over Kuntz et al. (US 8,765,732, issued July 1, 2014) (of record) in view of Knipstein et al. (Neuro-Oncology 14(2):175–183, 2012) evidenced by entinostat - MeSH – NCBI (03/28/2022, page 1).
	Claims 1, 9-10, 14, 92-95, 97, 98-100, 103 and 105, 107 and 109 are herein drawn to a method for treating an atypical teratoid/rhabdoid tumor (AT/RT), comprising administering to a subject in need thereof: (a) an EZH2 inhibitor, wherein the EZH2 inhibitor is tazemetostat; and (b) histone deacetylase (HDAC) inhibitor entinostat or romidepsin.
	Kuntz et al. teach a method of treating cancer comprising administering to a subject in need thereof a therapeutically effective amount of compound 44; see entire document, e.g. Table 1, claims 1-19.
The instant specification teaches that tazemetostat is also known as compound A, compound 44, EPZ-6438, and E7438; see [0026] of the published application.
	Formulas (Ig) and (IIa) of Kuntz et al. are the same as the instant claimed Formulas (V) and (Via); see col. 6-7 of Kuntz et al.
	Kuntz et al. do not teach treating atypical teratoid/rhabdoid tumor (ATRT) using histone deacetylase (HDAC) inhibitor entinostat or romidepsin.
However, this deficiency is remedied by Knipstein et al.
Knipstein et al. teach treating atypical teratoid/rhabdoid tumor (ATRT) using histone deacetylase (HDAC) inhibitor SNDX-275 or romidepsin; see entire document, e.g. abstract, bridging paragraph of pages 175-176, Fig. 5, left col. of page 181.
	SNDX-275 is also known as entinostat; see page 1 of entinostat - MeSH – NCBI.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the references so as to treat atypical teratoid/rhabdoid tumor (ATRT) comprising EZH2 inhibitor tazemetostat and HDAC inhibitor entinostat or romidepsin. One would have been motivated to do so because Kuntz et al. teach a method of treating cancer comprising administering to a subject in need thereof a therapeutically effective amount of compound 44 (tazemetostat); Knipstein et al. teach treating atypical teratoid/rhabdoid tumor (ATRT) using histone deacetylase (HDAC) inhibitor entinostat or romidepsin. Thus, one of ordinary skill in the art would have a reasonable expectation of success that by combining the teachings of the references so as to treat atypical teratoid/rhabdoid tumor (ATRT) comprising EZH2 inhibitor tazemetostat and HDAC inhibitor entinostat or romidepsin, because it is prima facie obvious to combine two therapeutic agents, each of which is taught by the prior art to be useful for the same purpose, in order to form a combination that is to be used for the very same purpose. The idea of combining the first and second therapeutic agents to form a third flows logically from having the first and second been individually taught in the prior art.  See In re Kerkhoven, 205 USPQ 1069 (CCPA 1980); see M.P.E.P. § 2144.06. In this case, both EZH2 inhibitor tazemetostat and HDAC inhibitor (entinostat or romidepsin) are taught by the prior arts for treating cancer.

The Applicant’s arguments:
The present invention possesses superior and unexpected properties, which 
could not have been obvious in view of Kuntz, alone or in combination with Muscat. In Example 3 of the as-filed specification, in vitro studies were performed using a panel of AT/RT cell lines (e.g., BT-12 and CHLA-266) and MRT cell lines (e.g., A-204 and G401). The studies exhibit synergistic/additive interactions between tazemetostat (i.e., a compound of Formula (V)) and entinostat, panobinostat, and/or romidepsin (i.e., the HDAC inhibitors of amended claim 1 and amended claim 14). This synergy could not have been predicted from Kuntz and/or Knipstein evidenced by NCBI, alone or in combination.

Response to Arguments
Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
The unexpected result is obtained with tazemetostat.  However, the scope of the claims is broader than tazemetostat (e.g. Formula V). Therefore, the Applicant's argument is not commensurate with the scope of the claims.

Double Patenting
9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

1).	Claims 1, 9-10, 14, 48, 92-95, 97, 98-101, 103, 105, 107 and 109 remain/are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-35 of U.S. Patent No. US 9,889,138 in view of Knipstein et al. (Neuro-Oncology 14(2):175–183, 2012) evidenced by entinostat - MeSH – NCBI (03/28/2022, page 1). Although the conflicting claims are not identical, they are not patentably distinct from each other because for the following reasons:
Claims 1, 9-10, 14, 48, 92-95, 97, 98-101, 103, 105, 107 and 109 are herein drawn to a method for treating an atypical teratoid/rhabdoid tumor (AT/RT), comprising administering to a subject in need thereof: (a) an EZH2 inhibitor, wherein the EZH2 inhibitor is tazemetostat; and (b) histone deacetylase (HDAC) inhibitor entinostat or romidepsin.
The instant specification teaches that tazemetostat is also known as compound A, EPZ-6438, and E7438; see [0026] of the published application.
Claims 1-35 of U.S. Patent No. US 9,889,138 are drawn to a method of treating cancer cells in a subject, comprising administering to the subject an EZH2 inhibitor, wherein the EZH2 inhibitor is compound A, wherein the method further comprises contacting the cancer cells with a chemotherapeutic compound.
Claims of U.S. Patent No. US 9,889,138 do not teach treating atypical teratoid/rhabdoid tumor (ATRT) using histone deacetylase (HDAC) inhibitor entinostat or romidepsin.
However, this deficiency is remedied by Knipstein et al.
Knipstein et al. teach treating atypical teratoid/rhabdoid tumor (ATRT) using histone deacetylase (HDAC) inhibitor SNDX-275 or romidepsin; see entire document, e.g. abstract, bridging paragraph of pages 175-176, Fig. 5, left col. of page 181.
	SNDX-275 is also known as entinostat; see page 1 of entinostat - MeSH – NCBI.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the references so as to treat atypical teratoid/rhabdoid tumor (ATRT) comprising EZH2 inhibitor tazemetostat and HDAC inhibitor entinostat or romidepsin. One would have been motivated to do so because claims of U.S. Patent No. US 9,889,138 are drawn to a method of treating cancer cells in a subject, comprising administering to the subject an EZH2 inhibitor, wherein the EZH2 inhibitor is compound A (tazemetostat); Knipstein et al. teach treating atypical teratoid/rhabdoid tumor (ATRT) using histone deacetylase (HDAC) inhibitor entinostat or romidepsin. Thus, one of ordinary skill in the art would have a reasonable expectation of success that by combining the teachings of the references so as to treat atypical teratoid/rhabdoid tumor (ATRT) comprising EZH2 inhibitor tazemetostat and HDAC inhibitor entinostat or romidepsin, because it is prima facie obvious to combine two therapeutic agents, each of which is taught by the prior art to be useful for the same purpose, in order to form a combination that is to be used for the very same purpose. The idea of combining the first and second therapeutic agents to form a third flows logically from having the first and second been individually taught in the prior art.  See In re Kerkhoven, 205 USPQ 1069 (CCPA 1980); see M.P.E.P. § 2144.06. In this case, both EZH2 inhibitor tazemetostat and HDAC inhibitor (entinostat or romidepsin) are taught by the prior arts for treating cancer.

2).	Claims 1, 9-10, 14, 48, 92-95, 97, 98-101, 103, 105, 107 and 109 remain/are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 12-20 of U.S. Patent No. US 10,369,155 in view of Knipstein et al. (Neuro-Oncology 14(2):175–183, 2012) evidenced by entinostat - MeSH – NCBI (03/28/2022, page 1). Although the conflicting claims are not identical, they are not patentably distinct from each other because for the following reasons:
Claims 1, 9-10, 14, 48, 92-95, 97, 98-101, 103, 105, 107 and 109 are herein drawn to a method for treating an atypical teratoid/rhabdoid tumor (AT/RT), comprising administering to a subject in need thereof: (a) an EZH2 inhibitor, wherein the EZH2 inhibitor is tazemetostat; and (b) histone deacetylase (HDAC) inhibitor entinostat or romidepsin.
The instant specification teaches that tazemetostat is also known as compound A, EPZ-6438, and E7438; see [0026] of the published application.
Claims 12-20 of U.S. Patent No. US 10,369,155 are drawn to a method of treating cancer cells in a subject, comprising administering to the subject an EZH2 inhibitor, wherein the EZH2 inhibitor is compound A, wherein the method further comprises administering a chemotherapeutic compound.
Claims of U.S. Patent No. US 10,369,155 do not teach treating atypical teratoid/rhabdoid tumor (ATRT) using histone deacetylase (HDAC) inhibitor entinostat or romidepsin.
However, this deficiency is remedied by Knipstein et al.
Knipstein et al. teach treating atypical teratoid/rhabdoid tumor (ATRT) using histone deacetylase (HDAC) inhibitor SNDX-275 or romidepsin; see entire document, e.g. abstract, bridging paragraph of pages 175-176, Fig. 5, left col. of page 181.
	SNDX-275 is also known as entinostat; see page 1 of entinostat - MeSH – NCBI.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the references so as to treat atypical teratoid/rhabdoid tumor (ATRT) comprising EZH2 inhibitor tazemetostat and HDAC inhibitor entinostat or romidepsin. One would have been motivated to do so because claims of U.S. Patent No. US 10,369,155 are drawn to a method of treating cancer cells in a subject, comprising administering to the subject an EZH2 inhibitor, wherein the EZH2 inhibitor is compound A (tazemetostat); Knipstein et al. teach treating atypical teratoid/rhabdoid tumor (ATRT) using histone deacetylase (HDAC) inhibitor entinostat or romidepsin. Thus, one of ordinary skill in the art would have a reasonable expectation of success that by combining the teachings of the references so as to treat atypical teratoid/rhabdoid tumor (ATRT) comprising EZH2 inhibitor tazemetostat and HDAC inhibitor entinostat or romidepsin, because it is prima facie obvious to combine two therapeutic agents, each of which is taught by the prior art to be useful for the same purpose, in order to form a combination that is to be used for the very same purpose. The idea of combining the first and second therapeutic agents to form a third flows logically from having the first and second been individually taught in the prior art.  See In re Kerkhoven, 205 USPQ 1069 (CCPA 1980); see M.P.E.P. § 2144.06. In this case, both EZH2 inhibitor tazemetostat and HDAC inhibitor (entinostat or romidepsin) are taught by the prior arts for treating cancer.

3).	Claims 1, 9-10, 14, 48, 92-95, 97, 98-101, 103, 105, 107 and 109 remain/are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-11 of U.S. Patent No. US 10,946,024 in view of Knipstein et al. (Neuro-Oncology 14(2):175–183, 2012) evidenced by entinostat - MeSH – NCBI (03/28/2022, page 1). Although the conflicting claims are not identical, they are not patentably distinct from each other because for the following reasons:
Claims 1, 9-10, 14, 48, 92-95, 97, 98-101, 103, 105, 107 and 109 are herein drawn to a method for treating an atypical teratoid/rhabdoid tumor (AT/RT), comprising administering to a subject in need thereof: (a) an EZH2 inhibitor, wherein the EZH2 inhibitor is tazemetostat; and (b) histone deacetylase (HDAC) inhibitor entinostat or romidepsin.
The instant specification teaches that tazemetostat is also known as compound A, EPZ-6438, and E7438; see [0026] of the published application.
Claims 1-11 of U.S. Patent No. US 10,946,024 are drawn to a method of treating cancer in a subject, comprising administering to the subject an EZH2 inhibitor, wherein the EZH2 inhibitor is compound A, wherein the method further comprises administering a chemotherapeutic compound.
Claims of U.S. Patent No. US 10,946,024 do not teach treating atypical teratoid/rhabdoid tumor (ATRT) using histone deacetylase (HDAC) inhibitor entinostat or romidepsin.
However, this deficiency is remedied by Knipstein et al.
Knipstein et al. teach treating atypical teratoid/rhabdoid tumor (ATRT) using histone deacetylase (HDAC) inhibitor SNDX-275 or romidepsin; see entire document, e.g. abstract, bridging paragraph of pages 175-176, Fig. 5, left col. of page 181.
	SNDX-275 is also known as entinostat; see page 1 of entinostat - MeSH – NCBI.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the references so as to treat atypical teratoid/rhabdoid tumor (ATRT) comprising EZH2 inhibitor tazemetostat and HDAC inhibitor entinostat or romidepsin. One would have been motivated to do so because claims of U.S. Patent No. US 10,946,024 are drawn to a method of treating cancer cells in a subject, comprising administering to the subject an EZH2 inhibitor, wherein the EZH2 inhibitor is compound A (tazemetostat); Knipstein et al. teach treating atypical teratoid/rhabdoid tumor (ATRT) using histone deacetylase (HDAC) inhibitor entinostat or romidepsin. Thus, one of ordinary skill in the art would have a reasonable expectation of success that by combining the teachings of the references so as to treat atypical teratoid/rhabdoid tumor (ATRT) comprising EZH2 inhibitor tazemetostat and HDAC inhibitor entinostat or romidepsin, because it is prima facie obvious to combine two therapeutic agents, each of which is taught by the prior art to be useful for the same purpose, in order to form a combination that is to be used for the very same purpose. The idea of combining the first and second therapeutic agents to form a third flows logically from having the first and second been individually taught in the prior art.  See In re Kerkhoven, 205 USPQ 1069 (CCPA 1980); see M.P.E.P. § 2144.06. In this case, both EZH2 inhibitor tazemetostat and HDAC inhibitor (entinostat or romidepsin) are taught by the prior arts for treating cancer.

4).	Claims 1, 9-10, 14, 48, 92-95, 97, 98-101, 103, 105, 107 and 109 remain/are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of U.S. Patent No. US 10,456,407 in view of Knipstein et al. (Neuro-Oncology 14(2):175–183, 2012) evidenced by entinostat - MeSH – NCBI (03/28/2022, page 1). Although the conflicting claims are not identical, they are not patentably distinct from each other because for the following reasons:
Claims 1, 9-10, 14, 48, 92-95, 97, 98-101, 103, 105, 107 and 109 are herein drawn to a method for treating an atypical teratoid/rhabdoid tumor (AT/RT), comprising administering to a subject in need thereof: (a) an EZH2 inhibitor, wherein the EZH2 inhibitor is tazemetostat; and (b) histone deacetylase (HDAC) inhibitor entinostat or romidepsin.
The instant specification teaches that tazemetostat is also known as compound A, compound 44, EPZ-6438, and E7438; see [0026] of the published application.
Claims 1-19 of U.S. Patent No. US 10,456,407 are drawn to a method for treating renal cancer in a patient in need thereof comprising administering a therapeutically effective amount of an EZH2 inhibitor and one or more tyrosine kinase inhibitors, wherein the EZH2 inhibitor is compound 44.
Claims of U.S. Patent No. US 10,456,407 do not teach treating atypical teratoid/rhabdoid tumor (ATRT) using histone deacetylase (HDAC) inhibitor entinostat or romidepsin.
However, this deficiency is remedied by Knipstein et al.
Knipstein et al. teach treating atypical teratoid/rhabdoid tumor (ATRT) using histone deacetylase (HDAC) inhibitor SNDX-275 or romidepsin; see entire document, e.g. abstract, bridging paragraph of pages 175-176, Fig. 5, left col. of page 181.
	SNDX-275 is also known as entinostat; see page 1 of entinostat - MeSH – NCBI.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the references so as to treat atypical teratoid/rhabdoid tumor (ATRT) comprising EZH2 inhibitor tazemetostat and HDAC inhibitor entinostat or romidepsin. One would have been motivated to do so because claims of U.S. Patent No. US 10,456,407 are drawn to a method of treating cancer cells in a subject, comprising administering to the subject an EZH2 inhibitor, wherein the EZH2 inhibitor is compound 44 (tazemetostat); Knipstein et al. teach treating atypical teratoid/rhabdoid tumor (ATRT) using histone deacetylase (HDAC) inhibitor entinostat or romidepsin. Thus, one of ordinary skill in the art would have a reasonable expectation of success that by combining the teachings of the references so as to treat atypical teratoid/rhabdoid tumor (ATRT) comprising EZH2 inhibitor tazemetostat and HDAC inhibitor entinostat or romidepsin, because it is prima facie obvious to combine two therapeutic agents, each of which is taught by the prior art to be useful for the same purpose, in order to form a combination that is to be used for the very same purpose. The idea of combining the first and second therapeutic agents to form a third flows logically from having the first and second been individually taught in the prior art.  See In re Kerkhoven, 205 USPQ 1069 (CCPA 1980); see M.P.E.P. § 2144.06. In this case, both EZH2 inhibitor tazemetostat and HDAC inhibitor (entinostat or romidepsin) are taught by the prior arts for treating cancer.

5).	Claims 1, 9-10, 14, 48, 92-95, 97, 98-101, 103, 105, 107 and 109 remain/are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-25 of U.S. Patent No. US 10,463,671 in view of Knipstein et al. (Neuro-Oncology 14(2):175–183, 2012) evidenced by entinostat - MeSH – NCBI (03/28/2022, page 1). Although the conflicting claims are not identical, they are not patentably distinct from each other because for the following reasons:
Claims 1, 9-10, 14, 48, 92-95, 97, 98-101, 103, 105, 107 and 109 are herein drawn to a method for treating an atypical teratoid/rhabdoid tumor (AT/RT), comprising administering to a subject in need thereof: (a) an EZH2 inhibitor, wherein the EZH2 inhibitor is tazemetostat; and (b) histone deacetylase (HDAC) inhibitor entinostat or romidepsin.
The instant specification teaches that tazemetostat is also known as compound A, compound 44, EPZ-6438, and E7438; see [0026] of the published application.
Claims 1-25 of U.S. Patent No. US 10,463,671 are drawn to a method for treating cancer in a patient in need thereof comprising administering: (i) a therapeutically effective amount of an EZH2 inhibitor and a therapeutically effective amount of a standard of care agent; (ii) a therapeutically effective amount of a combination comprising an EZH2 inhibitor and a standard of care agent;  or (iii) a therapeutically effective amount of a composition comprising an EZH2 inhibitor and a standard of care agent; wherein the EZH2 inhibitor is Compound 44.
Claims of U.S. Patent No. US 10,463,671 do not teach treating atypical teratoid/rhabdoid tumor (ATRT) using histone deacetylase (HDAC) inhibitor entinostat or romidepsin.
However, this deficiency is remedied by Knipstein et al.
Knipstein et al. teach treating atypical teratoid/rhabdoid tumor (ATRT) using histone deacetylase (HDAC) inhibitor SNDX-275 or romidepsin; see entire document, e.g. abstract, bridging paragraph of pages 175-176, Fig. 5, left col. of page 181.
	SNDX-275 is also known as entinostat; see page 1 of entinostat - MeSH – NCBI.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the references so as to treat atypical teratoid/rhabdoid tumor (ATRT) comprising EZH2 inhibitor tazemetostat and HDAC inhibitor entinostat or romidepsin. One would have been motivated to do so because claims of U.S. Patent No. US 10,463,671 are drawn to a method of treating cancer cells in a subject, comprising administering to the subject an EZH2 inhibitor, wherein the EZH2 inhibitor is compound 44 (tazemetostat); Knipstein et al. teach treating atypical teratoid/rhabdoid tumor (ATRT) using histone deacetylase (HDAC) inhibitor entinostat or romidepsin. Thus, one of ordinary skill in the art would have a reasonable expectation of success that by combining the teachings of the references so as to treat atypical teratoid/rhabdoid tumor (ATRT) comprising EZH2 inhibitor tazemetostat and HDAC inhibitor entinostat or romidepsin, because it is prima facie obvious to combine two therapeutic agents, each of which is taught by the prior art to be useful for the same purpose, in order to form a combination that is to be used for the very same purpose. The idea of combining the first and second therapeutic agents to form a third flows logically from having the first and second been individually taught in the prior art.  See In re Kerkhoven, 205 USPQ 1069 (CCPA 1980); see M.P.E.P. § 2144.06. In this case, both EZH2 inhibitor tazemetostat and HDAC inhibitor (entinostat or romidepsin) are taught by the prior arts for treating cancer.

6).	Claims 1, 9-10, 14, 48, 92-95, 97, 98-101, 103, 105, 107 and 109 remain/are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 11,026,949 in view of Knipstein et al. (Neuro-Oncology 14(2):175–183, 2012) evidenced by entinostat - MeSH – NCBI (03/28/2022, page 1). Although the conflicting claims are not identical, they are not patentably distinct from each other because for the following reasons:
Claims 1, 9-10, 14, 48, 92-95, 97, 98-101, 103, 105, 107 and 109 are herein drawn to a method for treating an atypical teratoid/rhabdoid tumor (AT/RT), comprising administering to a subject in need thereof: (a) an EZH2 inhibitor, wherein the EZH2 inhibitor is tazemetostat; and (b) histone deacetylase (HDAC) inhibitor entinostat or romidepsin.
The instant specification teaches that tazemetostat is also known as compound A, compound 44, EPZ-6438, and E7438; see [0026] of the published application.
Claims 1-20 of U.S. Patent No. US 11,026,949 are drawn to a method for treating renal cancer in a patient in need thereof comprising administering a therapeutically effective amount of an EZH2 inhibitor and one or more tyrosine kinase inhibitors, wherein the EZH2 inhibitor is compound 44.

Claims of U.S. Patent No. US 11,026,949 do not teach treating atypical teratoid/rhabdoid tumor (ATRT) using histone deacetylase (HDAC) inhibitor entinostat or romidepsin.
However, this deficiency is remedied by Knipstein et al.
Knipstein et al. teach treating atypical teratoid/rhabdoid tumor (ATRT) using histone deacetylase (HDAC) inhibitor SNDX-275 or romidepsin; see entire document, e.g. abstract, bridging paragraph of pages 175-176, Fig. 5, left col. of page 181.
	SNDX-275 is also known as entinostat; see page 1 of entinostat - MeSH – NCBI.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the references so as to treat atypical teratoid/rhabdoid tumor (ATRT) comprising EZH2 inhibitor tazemetostat and HDAC inhibitor entinostat or romidepsin. One would have been motivated to do so because claims of U.S. Patent No. US 11,026,949 are drawn to a method of treating cancer cells in a subject, comprising administering to the subject an EZH2 inhibitor, wherein the EZH2 inhibitor is compound 44 (tazemetostat); Knipstein et al. teach treating atypical teratoid/rhabdoid tumor (ATRT) using histone deacetylase (HDAC) inhibitor entinostat or romidepsin. Thus, one of ordinary skill in the art would have a reasonable expectation of success that by combining the teachings of the references so as to treat atypical teratoid/rhabdoid tumor (ATRT) comprising EZH2 inhibitor tazemetostat and HDAC inhibitor entinostat or romidepsin, because it is prima facie obvious to combine two therapeutic agents, each of which is taught by the prior art to be useful for the same purpose, in order to form a combination that is to be used for the very same purpose. The idea of combining the first and second therapeutic agents to form a third flows logically from having the first and second been individually taught in the prior art.  See In re Kerkhoven, 205 USPQ 1069 (CCPA 1980); see M.P.E.P. § 2144.06. In this case, both EZH2 inhibitor tazemetostat and HDAC inhibitor (entinostat or romidepsin) are taught by the prior arts for treating cancer.

The Applicant’s arguments:
It is requested that the rejection of claims 1, 9-10, 14, 48, 92-95, 97-101, 103, and 105 be held in abeyance until otherwise allowable subject matter is agreed upon.

Response to Arguments
Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
Applicant has not filled an appropriate terminal disclaimer or overcome the rejection by a specific amendment or argument; thus, the rejection is maintained for the reasons of record.

Conclusion
10.	No claim is allowed.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN XIAO whose telephone number is (571)270-3578. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YAN XIAO/Primary Examiner, Art Unit 1642